DETAILED ACTION
This communication is responsive to the application and amended claim set filed June 5, 2020, and the Response to Restriction Requirement filed February 16, 2022.  Claims 1-11 and 13-21 are currently pending.  Claims 1-10 and 13-21 are under examination.
Claims 1-10 and 13-21 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 13-21 in the reply filed on February 16, 2022 is acknowledged.  The traversal is on the ground that the Specification discloses properties of the polymer of Group II that are the result of the process of Group I, and that – contrary to the examiner’s argument – not just any anionic water-soluble polymer comprising acrylamide and acrylic acid would satisfy the limitations of claim 11.  
This is not persuasive.  Applicant argues that the examiner should import claim limitations from the Specification, i.e., read the claims as though they recite the properties set forth in the Specification at Tables 1-3.  While claims are interpreted in light of the Specification, limitations from the Specification cannot be imported into the claims.  (MPEP 2111.01(II).)  Simply put, the properties set forth in Tables 1-3 are not part of claim 11 and are not considered as such when evaluating the claims.
The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is the national stage entry of PCT/CN2017/117057, filed December 19, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-3, 6-8, and 13-20 are objected to because of the following informalities:  
In each instance, appropriate correction is required.
Regarding claims 1-3, 8, and 13-20, the phrase “is comprised between” should be “is between” (i.e., the word “comprised” isn’t necessary).

Regarding claim 6, the comma between “wherein” and “the” in line 2 should be deleted.

Regarding claims 7, 8, and 17-20, the word “molars” should be “moles”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 10, and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 8, 10, and 19-21, it is not clear if the recited “acrylamide obtained by biocatalysed reaction” is the same as the recited bioacrylamide recited in claim 1 and other claims.  To clarify, the examiner suggests making the claim language consistent.

Regarding claims 10 and 21, the “use” format of the claims renders the claims indefinite because there is no recitation of a step of how the use is practiced.  (See MPEP 2173.05(q) (“Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: ‘[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon’ was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  (Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).)”.)
The examiner notes that MPEP 2173.05(q) recommends that a rejection under 35 USC 101 should also be made in the alternative.  That rejection is set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 21 are rejected under 35 U.S.C. 101. 
Claims 10 and 21 are rejected under 35 USC 101 because there is no recitation of a step of how the use is practiced.  (See MPEP 2173.05(q) (“In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: ‘The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction.’  In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim 35 U.S.C. 101: ‘The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid.’”).)
The examiner notes that MPEP 2173.05(q) recommends that a rejection under 35 USC 112 should also be made in the alternative.  That rejection is set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Soetje et al. (WO 2017/186698).
Regarding claims 1-5, 9, and 13-16, Soetje teaches a process for making a polymer in which a biocatalyzed acrylamide aqueous solution is combined with an aqueous solution of sodium acrylate in water, the solution is neutralized with NaOH, then the monomers are polymerized via a gel polymerization process to form a gel polymer.  (Ex. 1, p. 43, line 22 – p. 44, line 3.)
There are two differences between Example 1 of Soetje and the present claims.
First, as noted above, the comonomer of Soetje is sodium acrylate, rather than the claimed acrylic acid.  However, Soetje also teaches that acrylic acid is a preferred and useful hydrophilic, anionic monomer, along with salts thereof (e.g., sodium acrylate).  (p. 29, lines 32-33; p. 30, lines 15-21.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one preferred comonomer (acrylic acid) in place of the comonomer of Example 1.  (See MPEP 2143(I)(B).)
Second, Example 1 of Soetje teaches a 50% aqueous solution of acrylamide, but only a 35% aqueous solution of sodium acrylate, which is outside the claimed ranges.  However, differences in concentration generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  (MPEP 2144.05(II)(A).)  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.)  In this instance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the concentration of the sodium acrylate (or acrylic acid).  For example, one of ordinary skill would recognize that the amount of solvent would affect the polymerization rate and would seek to optimize that parameter.

Regarding claim 6, Soetje is silent as to whether the water is purified or distilled.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used purified water to minimize impurities in the resulting gel polymer.

Regarding claims 7 and 8, Soetje teaches that when the copolymer comprises acrylamide and acrylic acid, the acrylamide is present in the amount of 40 to 90 wt.%, with the balance being acrylic acid.  (p. 38, lines 36-40.)  Thus, the molar amount of acrylic acid present is between 10 and 60 mol%, and the amount of acrylamide present is between 40 and 90 mol%, both of which are within the claimed ranges.  The examiner notes that although Soetje discloses monomer amounts in the copolymer, rather than in the polymerization mixture, assuming the reaction completion approaches 100%, the amounts of monomer reactants should be similar.

Regarding claim 10, Soetje teaches that, in addition to acrylamide and acrylic acid, other monomers including acrylamido dialkylaminopropyl salts may be polymerized to form a gel polymer.  (p. 29, lines 3-7; p. 34, lines 18-23.)

Regarding claims 17-20, Soetje teaches that when the copolymer comprises acrylamide and acrylic acid, the acrylamide is present in the amount of 40 to 90 wt.%, with the balance being acrylic acid.  (p. 38, lines 36-40.)  Thus, the molar amount of acrylic acid present is between 10 and 60 mol%, and the amount of acrylamide present is between 40 and 90 mol%, both of which are within the claimed ranges.  The examiner notes that although Soetje discloses monomer amounts in the copolymer, rather than in the polymerization mixture, assuming the reaction completion approaches 100%, the amounts of monomer reactants should be similar.

Regarding claim 21, Soetje teaches that, in addition to acrylamide and acrylic acid, other monomers including acrylamido dialkylaminopropyl salts may be polymerized to form a gel polymer.  (p. 29, lines 3-7; p. 34, lines 18-23.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763